Title: From James Madison to Richard O’Brien, 28 July 1803
From: Madison, James
To: O’Brien, Richard


Sir.
Department of State July 28th. 1803.
Mr. Lear your successor being on the point of departure, I take the occasion to enclose copies of my two last letters, and to notice some personal subjects contained in yours, respecting which you seem desirous of having answers.
A small sum only appears to have been paid out of your salary at the Office, but as on your return you will of course settle all your public accounts, the balance to be struck will be the result of a liquidation of the whole in which the balance of the Salary will be blended. It would therefore be preferable that you should omit drawing for it at present. It has been determined to allow the Consuls on the Coast of Barbary an outfit equal to a years Salary, seeing that the nature of the Office admits of and requires it, and as it will enable the Treasury to strike out some charges in the Consular accounts, which are deemed inconvenient to be admitted, & at the same time are supposed to have been in a degree necessary to be disbursed. Your Salary will be computed from the date of your Commission and a quarters salary allowed in lieu of the expenses of your return. It would have been an agreeable circumstance had it been possible that you could have a passage to the United States in the Constitution, in which Mr. Lear proceeds to the Mediterranean, but she is destined to remain and cruize there. In order however to accommodate you as far as possible, the Secretary of the Navy has given orders to Commodore Preble, who supersedes Commodore Morris in the command, to send one of the returning Ships if any should remain to receive you & your Family on board; you providing the necessary Sea stores, as is usual in such cases. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosures not found, but see n. 1.



   
   JM to O’Brien, 30 Mar. (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:459–60) and 31 May 1803.



   
   O’Brien to JM, 22 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:45–50).


